                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              Case No: 5:19-CV-00577-FL


 JEFFREY GREENWELL, on behalf of himself and
 all others similarly situated,

                       Plaintiffs,

        v.
                                                                  ORDER
 GROUP HEALTH PLAN FOR EMPLOYEES OF
 SENSUS USA, INC., BLUE CROSS BLUE SHIELD
 OF NORTH CAROLINA,

                       Defendants.




       This matter is before the Court on the joint motion of Plaintiff Jeffrey Greenwell and

Defendant Blue Cross Blue Shield of North Carolina (“BCBSNC”) (the “Motion”). For good

cause shown, the Court hereby grants the Motion. BCBSNC shall refile its Motion to Dismiss

(Dkt. 11) on or before March 16, 2020.

                             11th day of February, 2020.
       SO ORDERED, this the _____



                                               ___________________________________
                                               Honorable Louise W. Flanagan
                                               United States District Court Judge
